UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2008. OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 0-27544 OPEN TEXT CORPORATION (Exact name of registrant as specified in its charter) CANADA 98-0154400 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 275 Frank Tompa Drive, Waterloo, Ontario, CanadaN2L 0A1 (Address of principal executive offices) Registrant’s telephone number, including area code: (519)888-7111 (Former name former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer¨Non-accelerated filer¨ (Do not check if smaller reporting company)Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox At January 26, 2009, there were 51,900,406 outstanding Common Shares of the registrant. OPEN TEXT CORPORATION TABLE OF CONTENTS PageNo PART I Financial Information: Item1. Financial Statements Condensed ConsolidatedBalance Sheets as ofDecember 31, 2008 (unaudited)and June 30, 2008 3 Condensed Consolidated Statements of Income—Three and Six Months Ended December 31, 2008 and 2007 (unaudited) 4 Condensed Consolidated Statements of Retained Earnings (Deficit)— Three and Six Months Ended December 31, 2008and 2007 (unaudited) 5 Condensed Consolidated Statements of Cash Flows—Six Months Ended December 31, 2008 and 2007 (unaudited) 6 Unaudited Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item3. Quantitative and Qualitative Disclosures about Market Risk 40 Item4. Controls and Procedures 41 PART II Other Information: Item1A. Risk Factors 42 Item4. Submission of Matters to a Vote of Security Holders 43 Item6. Exhibits 44 Signatures 45 2 OPEN TEXT CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands of U.S. Dollars, except share data) December 31, June 30, 2008 2008 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 172,870 $ 254,916 Accounts receivable trade, net of allowance for doubtful accounts of $4,128 as of December31, 2008 and $3,974 as of June30, 2008 (note 9) 126,757 134,396 Inventory (note 4) 2,227 - Income taxes recoverable (note 15) 6,655 16,763 Prepaid expenses and other current assets 12,029 10,544 Deferred tax assets (note 15) 16,604 13,455 Total current assets 337,142 430,074 Investments in marketable securities (note 3) 2,789 - Capital assets (note 5) 40,163 43,582 Goodwill (note 6) 577,244 564,648 Acquired intangible assets (note 7) 383,325 281,824 Deferred tax assets (note 15) 62,305 59,881 Other assets (note 8) 9,656 10,491 Long-term income taxes recoverable (note 15) 40,776 44,176 Total assets $ 1,453,400 $ 1,434,676 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities (note 10) $ 123,715 $ 99,035 Current portion of long-term debt (note 12) 3,412 3,486 Deferred revenues 169,858 176,967 Income taxes payable (note 15) 140 13,499 Deferred tax liabilities (note 15) 3,366 4,876 Total current liabilities 300,491 297,863 Long-term liabilities: Accrued liabilities (note 10) 21,718 20,513 Pension liability (note 11) 16,243 - Long-term debt (note 12) 300,307 304,301 Deferred revenues 6,957 2,573 Long-term income taxes payable (note 15) 51,240 54,681 Deferred tax liabilities (note 15) 144,701 109,912 Total long-term liabilities 541,166 491,980 Minority interest(note 20) - 8,672 Shareholders’ equity: Share capital (note 13) 51,887,209 and 51,151,666 Common Shares issued and outstanding at December31, 2008 andJune30, 2008, respectively; Authorized Common Shares: unlimited 444,512 438,471 Additional paid-in capital 48,441 39,330 Accumulated other comprehensive income 55,827 110,819 Retained earnings 62,963 47,541 Total shareholders’ equity 611,743 636,161 Total liabilities and shareholders’ equity $ 1,453,400 $ 1,434,676 Commitments and contingencies (note 18) See accompanying Notes to Condensed Consolidated Financial Statements 3 OPEN TEXT CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands of U.S. Dollars, except per share data) (Unaudited) Three months ended December 31, Six months ended December 31, 2008 2007 2008 2007 Revenues: License $ 64,852 $ 55,158 $ 114,926 $ 99,418 Customer support 100,438 90,614 198,867 176,918 Serviceand other 42,361 36,762 76,481 70,165 Total revenues 207,651 182,534 390,274 346,501 Cost of revenues: License 5,281 4,649 8,174 8,203 Customer support 17,356 14,191 32,923 26,789 Serviceand other 31,881 30,192 59,610 57,696 Amortization of acquired technology-based intangible assets 11,799 10,308 22,546 20,460 Total cost of revenues 66,317 59,340 123,253 113,148 Gross profit 141,334 123,194 267,021 233,353 Operating expenses: Research and development 29,948 26,147 58,526 50,130 Sales and marketing 49,347 42,300 94,179 80,159 General and administrative 18,280 16,955 36,667 33,965 Depreciation 2,920 3,752 5,618 6,736 Amortization of acquired customer-based intangible assets 10,138 7,514 18,353 14,929 Special charges (recoveries) (note 19) 11,446 (47 ) 11,446 (108 ) Total operating expenses 122,079 96,621 224,789 185,811 Income from operations 19,255 26,573 42,232 47,542 Other income (expense), net (12,532) (3,683 ) (11,803) (5,510 ) Interest income (expense), net (5,347 ) (7,567 ) (8,341 ) (15,439 ) Income before income taxes 1,376 15,323 22,088 26,593 Provision for income taxes (note 15) 683 4,511 6,615 7,854 Net income before minority interest 693 10,812 15,473 18,739 Minority interest(note 18) (68) 127 51 254 Net income for the period $ 761 $ 10,685 $ 15,422 $ 18,485 Net income per share—basic (note 14) $ 0.01 $ 0.21 $ 0.30 $ 0.37 Net income per share—diluted (note 14) $ 0.01 $ 0.20 $ 0.29 $ 0.35 Weighted average number of Common Shares outstanding—basic 51,873 50,736 51,586 50,511 Weighted average number of Common Shares outstanding— diluted 53,242 52,689 52,955 52,224 See accompanying Notes to Condensed Consolidated Financial Statements 4 OPEN TEXT CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF RETAINED EARNINGS (DEFICIT) (In thousands of U.S.
